Exhibit 10.71

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of
September 30, 2008 by and among Oxford Finance Corporation, Compass Horizon
Funding Company LLC, CIT Healthcare LLC (each, a “Purchaser” and collectively,
the “Purchasers”) and Anesiva, Inc., a Delaware corporation (the “Company”).

RECITALS

A. Concurrently with the execution of this Agreement, each Purchaser is
acquiring from the Company a Warrant to Purchase Stock (each, a the “Warrant”
and collectively, the “Warrants”) pursuant to which such Purchaser has rights to
acquire from the Company the Shares (as defined in the Warrant), which Shares
when issued shall be shares of the Company’s common stock, $0.001 par value per
share (“Common Stock”).

B. By this Agreement, Purchaser and the Company desire to set forth certain
registration rights of the Shares all as provided herein.

NOW, THEREFORE, in consideration of the premises and the mutual promises,
covenants and conditions hereinafter set forth, the parties hereto mutually
agree as follows:

1 REGISTRATION RIGHTS. The company covenants and agrees as follows:

1.1 Definitions. For purposes of this Section 1:

(a) The term “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder (the “Securities
Act”), and the declaration or ordering of effectiveness of such registration
statement or document;

(b) The term “Registrable Securities” means (i) the Shares issued and issuable
upon exercise or conversion of the Warrants, and (ii) any Common Stock or other
securities of the Company issued as (or issuable upon the conversion or exercise
of any warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, such
Shares.

(c) The terms “Holder” or “Holders” means any and all Purchasers and their
respective qualifying transferees under subsection 1.8 hereof who hold
Registrable Securities.

(d) The term “SEC” means the Securities and Exchange Commission.

(e) The terms “Form S-1,” “Form S-3” etc. shall mean those forms with such
designations as are required by the SEC and any successor or replacement forms
adopted by the SEC.

1.2 Company Registration.

(a) Registration. If at any time or from time to time, the Company shall
determine to register any of its securities for the account of any of its
shareholders (including, without limitation, any registration in which the
Company also offers securities for its own account, but excluding any
registration pursuant to which Company securities are registered only for the
account of the Company) , other than a registration on Form S-8 relating solely
to employee stock option or purchase plans or on Form S-4 relating solely to an
SEC Rule 145 transaction, the Company will:

(i) promptly give to each Holder written notice thereof (which shall include a
list of the jurisdictions in which the Company intends to attempt to qualify
such securities under the applicable blue sky or other state securities laws);
and

 

-1-



--------------------------------------------------------------------------------

(ii) include in such registration (and qualifications), and in any underwriting
involved therein, all the Registrable Securities specified in a written request
or requests, made within 20 days after receipt of such written notice from the
Company, by any Holder or Holders, except as set forth in subsection 1.2(c)
below.

(b) Underwriting. If the registration of which the Company gives notice is for
an underwritten public offering,, the Company shall so advise the Holders as a
part of the written notice given pursuant to subsection 1.2(a)(i). In such event
the right of any Holder to registration pursuant to this subsection 1.2 shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their securities
through such underwriting shall (together with the Company and the other
shareholders distributing their securities through such underwriting) enter into
an underwriting agreement in customary form (and not inconsistent with the terms
hereof) with the underwriter or underwriters selected for such underwriting by
the Company.

(c) In the case of any registration of Common Stock by the Company in an
underwritten public offering, if the managing underwriters give written advice
to the Company that marketing factors require a limitation on the number of
shares of Common Stock (or other securities convertible into or exercisable or
exchangeable for Common Stock) to be offered and sold by stockholders of Company
in such offering, there shall be included in the offering: (i) first, all
securities proposed by Company to be sold for its account; and (ii) second, that
number of shares of Common Stock, if any, requested to be included in such
registration statement by Holders and by other stockholders of the Company
having contractual rights to include shares in such registration, on a pro rata
basis based upon the number of shares of Common Stock each Holder and each such
other stockholder beneficially owns.

1.3 Expenses of Registration. All expenses incurred in connection with any
registration, qualification or compliance pursuant to this Section 1 including
without limitation, all registration, filing and qualification fees, printing
expenses, underwriting fees, discounts and commissions (other than underwriting
fees, discounts and commissions in respect of Registrable Securities included in
such registration), fees and disbursements of counsel for the Company and
expenses of any special audits incidental to or required by such registration,
shall be borne by the Company. All expenses of any registered offering not
otherwise borne by the Company will be borne pro rata among the Holders, any
other shareholders of the Company participating in such offering and the
Company.

1.4 Registration Procedures. In the case of each registration, qualification or
compliance effected by the Company pursuant to this Agreement, the Company will
keep each Holder participating therein advised in writing as to the initiation
of each registration, qualification and compliance and as to the completion
thereof. At its expense the Company will:

(a) Prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use all reasonable efforts to cause such registration
statement to become effective, and, upon the request of the Holders of a
majority of the Registrable Securities registered thereunder, keep such
registration statement effective for up to 90 days (the “Effective Period”).

(b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in (a) above.

 

-2-



--------------------------------------------------------------------------------

(c) Furnish to the Holders such numbers of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them.

(d) Use all reasonable efforts to register and qualify the securities covered by
such registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions.

(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering. Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement provided that all other shareholders of the Company participating in
such offering do the same.

(f) Notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing.

1.5 Indemnification.

(a) To the extent permitted by law, the Company will indemnify each Holder of
Registrable Securities and each of its officers, directors and partners, and
each person controlling such Holder within the meaning of Section 15 of the
Securities Act (“controlling person”), and each underwriter, if any, and each
controlling person of such underwriter, with respect to which registration,
qualification or compliance of Registrable Securities has been effected pursuant
to this Agreement, against all claims, losses, expenses, damages and liabilities
(or actions in respect thereto) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any registration
statement, preliminary prospectus, final prospectus, or any amendments or
supplements thereto, or any other solicitation materials incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statement therein not misleading, or any violation or
alleged violation by the Company of the Securities Act, the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (“Exchange
Act”) or any state securities law applicable to the Company or any rule or
regulation promulgated any such state law and relating to action or inaction
required of the Company in connection with any such registration, qualification
or compliance, and will reimburse each such Holder, each of its officers,
directors and partners, and each person controlling such Holder, each such
underwriter and each person who controls any such underwriter, within a
reasonable amount of time after incurred for any reasonable legal and any other
expenses reasonably incurred in connection with investigating, defending or
settling any such claim, loss, damage, liability or action; provided, however,
that the indemnity agreement contained in this subsection 1.5(a) shall not apply
to amounts paid in settlement of any such claim, loss, damage, liability, or
action if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld or delayed); and provided further,
that the Company will not be liable in any such case to the extent that any such
claim, loss, damage or liability arises out of or is based on any untrue
statement or omission made in reliance upon and conformity with written
information furnished to the Company specifically for use therein by an
instrument duly executed by such Holder.

(b) To the extent permitted by law, each Holder will, if Registrable Securities
held by or issuable to such Holder are included in the securities as to which
such registration, qualification or compliance is being effected, indemnify the
Company, each of its directors, officers and controlling persons, each
underwriter, if

 

-3-



--------------------------------------------------------------------------------

any, of the Company’s securities covered by such a registration statement, and
each controlling person of such underwriter, and each other Holder, each of its
officers, directors, partners and controlling persons, against all claims,
losses, expenses, damages and liabilities (or actions in respect thereof)
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any such registration statement, preliminary
prospectus, final prospectus, or any amendments or supplements thereto, or any
other solicitation materials incident to any such registration, qualification or
compliance, or any omission (or alleged omission) to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or any violation or alleged violation by the Holder of
Securities Act or Exchange Act or any state securities law applicable to the
Holder or any rule or regulation promulgated any such state law, and will
reimburse the Company, such Holders, such directors, officers, partners, persons
or underwriters for any reasonable legal or any other expenses reasonably
incurred in connection with investigating, defending or settling any such claim,
loss, damage, liability or action, in each case to the extent, but only to the
extent, that such untrue statement (or alleged untrue statement) or omission (or
alleged omission) is made in such registration statement, preliminary
prospectus, final prospectus, or any amendments or supplements thereto, or any
other solicitation materials incident to any such registration, qualification or
compliance, in reliance upon and in conformity with written information
furnished to the Company specifically for use therein by an instrument duly
executed by such Holder; provided, however, that the indemnity agreement
contained in this subsection 1.5(b) shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability or action if such
settlement is effected without the consent of the Holder, (which consent shall
not be unreasonably withheld or delayed); and provided further, that the total
amount for which any Holder shall be liable under this subsection 1.5(b) shall
not in any event exceed the aggregate net proceeds received by such Holder from
the sale of Registrable Securities held by such Holder in such registration.

(c) Each party entitled to indemnification under this subsection 1.5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not be unreasonably
withheld), and the Indemnified Party may participate in such defense at such
party’s expense; and provided further, that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations hereunder, unless such failure resulted in prejudice to the
Indemnifying Party; and provided further, that an Indemnified Party (together
with all other Indemnified Parties which may be represented without conflict by
one counsel) shall have the right to retain one separate counsel, with the fees
and expenses to be paid by the Indemnifying Party, if representation of such
Indemnified Party by the counsel retained by the Indemnifying Party would be
inappropriate due to actual or potential differing interests between such
Indemnified Party and any other party represented by such counsel in such
proceeding. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.

(d) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Section 1.5 is due in accordance
with its terms but for any reason is judicially determined to be unenforceable
against the Indemnifying Party or otherwise unavailable to the Indemnified Party
in respect to any losses, claims, damages and liabilities referred to herein,
then the Indemnifying Party shall, in lieu of indemnifying such Indemnified
Party, contribute to the amount paid or payable by such Indemnified party as a
result of such losses, claims, damages or liabilities to which such party may be
subject in such proportion as is appropriate to reflect the relative fault of
the Company, on the one hand, and the selling Holders, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and such selling Holders shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement, or omission or alleged omission, of material fact related to
the information supplied by the Company or such selling Holders and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or

 

-4-



--------------------------------------------------------------------------------

omission. The Company and Holders agree that it would not be just and equitable
if contribution pursuant to this Section 1.5(d) were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this Section 1.5(d), (i) in no case shall any Holder be liable or responsible
for any amount in excess of the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such registration; and (ii) no person
adjudged guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not adjudged guilty of such fraudulent misrepresentation. Any
party entitled to contribution shall, promptly after receipt of notice of
commencement of any action, suit or proceeding against such party in respect of
which a claim for contribution may be made against another party or parties
under this Section 1.5(d), notify such party or parties from whom contribution
may be sought, but the omission so to notify such party or parties from whom
contribution may be sought shall not, in the absence of actual prejudice to such
party or parties, relieve it or them from such contribution obligation. No party
shall be liable for contribution with respect to any action, suit, proceeding or
claim settled without its written consent.

1.6 Information by Holder. Any Holder or Holders of Registrable Securities
included in any registration shall promptly furnish to the Company such
information regarding such Holder or Holders and the distribution proposed by
such Holder or Holders as the Company may request in writing and as shall be
required in connection with any registration, qualification or compliance
referred to herein.

1.7 Rule 144 Reporting. With a view to making available to Holders the benefits
of certain rules and regulations of the SEC which may permit the sale of the
Registrable Securities to the public without registration, the Company agrees at
all times to:

(a) make and keep public information available, as those terms are understood
and defined in SEC Rule 144;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

(c) so long as a Holder owns any Registrable Securities, to furnish to such
Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144, and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
by the Company as the Holder may reasonably request in complying with any rule
or regulation of the SEC allowing the Holder to sell any such securities without
registration.

1.8 Transfer of Registration Rights. Holders’ rights hereunder may only be
assigned to a transferee or assignee of a Holder’s Registrable Securities not
sold to the public, that (a) is an affiliate of such Holder, or (b) acquires at
least 150,000 Shares (as adjusted for stock splits and combinations); provided,
that the Company is given written notice by such Holder at the time of or within
a reasonable time after said transfer, stating the name and address of said
transferee or assignee and identifying the securities with respect to which such
registration rights are being assigned.

1.9 Termination of Registration Rights. The right of any Holder to inclusion of
Registrable Securities in any registration pursuant to Section 1.2 hereof shall
terminate upon the earlier of: (i) the date ten (10) years from the date of this
Agreement; or (ii) such time as such Holder (together with its affiliates) holds
less than twenty-five percent (25%) of the Shares originally represented by such
Holder’s Warrant. Upon such termination, such shares shall cease to be
“Registrable Securities” hereunder for all purposes.

 

-5-



--------------------------------------------------------------------------------

  2 GENERAL.

2.1 Waivers and Amendments. With the written consent of the record or beneficial
holders of at least a majority of the Registrable Securities, the obligations of
the Company and the rights of the Holders of the Registrable Securities under
this agreement may be waived (either generally or in a particular instance,
either retroactively or prospectively, and either for a specified period of time
or indefinitely), and with the same consent the Company, when authorized by
resolution of its Board of Directors, may enter into a supplementary agreement
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement; provided, however, that no
such modification, amendment or waiver shall reduce the aforesaid percentage of
Registrable Securities without the consent of all of the Holders of the
Registrable Securities. Upon the effectuation of each such waiver, consent,
agreement of amendment or modification, the Company shall promptly give written
notice thereof to the record holders of the Registrable Securities who have not
previously consented thereto in writing. This Agreement or any provision hereof
may be changed, waived, discharged or terminated only by a statement in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought, except to the extent provided in this subsection 2.1.

2.2 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of California as such laws are applied to agreements between
California residents entered into and to be performed entirely within
California.

2.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

2.4 Entire Agreement. Except as set forth below, this Agreement and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof.

2.5 Notices, etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given: (i) when
sent by confirmed electronic mail or facsimile if sent during normal business
hours of the recipient; (ii) five days after having been mailed by first class
mail, postage prepaid, certified or registered mail, return receipt requested,
addressed (a) if to Holder, at such Holder’s address(es) as set forth in the
respective Warrants, or at such other address(es) as such Holder shall have
furnished to the Company in writing, or (b) if to the Company, at the Company’s
address set forth in the Warrants, or at such other address as the Company shall
have furnished to the Holder in writing.

2.6 Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement or any provision of the other Agreement s
shall not in any way be affected or impaired thereby.

2.7 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

2.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed by their duly authorized representatives as of the date first
above written.

 

PURCHASERS:     COMPANY OXFORD FINANCE CORPORATION     ANESIVA, INC. By:   /s/
Tim A. Lex     By:   /s/ Jean-Frédéric Viret Name:   Tim A. Lex     Name:  
Jean-Frédéric Viret Title:   Chief Operating Officer     Title:   Vice President
and Chief Financial Officer

 

COMPASS HORIZON FUNDING

COMPANY LLC

By:  

Horizon Technology Finance

Management LLC, its adviser

  By:   /s/ Robert D. Pomeroy, Jr.   Name:   Robert D. Pomeroy, Jr.   Title:  
Chief Executive Officer CIT HEALTHCARE LLC By:   /s/ Jonathan L. Domm Name:  
Jonathan L. Domm Title:   Senior Vice President

 

-7-